Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 1-15-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of Group III in the reply filed on 6-14-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-28, 30-31, 33 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-14-22.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 34, 37-44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,324,658 to Cox et al.
Referring to claim 34, Cox et al. discloses a composition comprising, an element selected from the group consisting of strontium (Sr), neodymium (Nd), calcium (Ca), magnesium (Mg), potassium (K), boron (B), chlorine (Cl), copper (Cu), iron (Fe), manganese (Mn), molybdenum (Mo), zinc (Zn), and combinations thereof – see calcium, magnesium, potassium, chlorine, copper, iron, manganese, molybdenum and zinc detailed in columns 5-6, and nitrogen (N), phosphorus (P), and potassium (K) in an amount sufficient to support the growth of a plant – see for example, examples 1 and 4 in columns 5-6, wherein stable isotopes are present in a mixture that provide an isotopic fingerprint capable for tracing the source of a biological material into which the composition has been incorporated – see for example column 3 lines 45-55 where the mixture of isotopes is capable of performing the functional limitations of providing for tracing of the growth medium given the presence of the isotopes in the growth medium. Cox et al. does not disclose the element(s) are present in a mixture and the mixture of stable isotopes is selected from the group consisting of 87Sr/86Sr, 87Sr/84Sr, 87Sr/88Sr, 143Nd/144Nd, 143Nd/142Nd, 143Nd/145Nd, 143Nd/146Nd, 143Nd/148Nd, 143Nd/150Nd, 42Ca/44Ca, 24Mg/26Mg, 25Mg/26Mg, 39K/41K, 11B/10B, 37Cl/35Cl, 65Cu/63Cu, 56Fe/57Fe, 56Fe/58Fe, 57Fe/58Fe, 55Mn/53Mn, 94Mo/95Mo, 94Mo/96Mo, 94Mo/97Mo, 95Mo/96Mo, 95Mo/97Mo, 96Mo/97Mo, 66Zn/67Zn, 66Zn/68Zn, 67Zn/68Zn and combinations thereof. However, it would have been obvious to one of ordinary skill in the art to take the composition of Cox et al. and use any suitable isotopes including a mixture of the isotopes claimed, so as to yield the predictable result of providing for sufficient growth and health of the plants grown in the composition containing the mixture as desired. 
Referring to claim 37, Cox et al. further discloses the nitrogen (N) is present as a nitrate salt – see example 1 in columns 5-6, and/or the phosphorus (P) is present as a phosphate salt – see examples 1 and 4 in columns 5-6.
Referring to claim 38, Cox et al. further discloses the composition is a hydroponic or aeroponic solution – see hydroponic solution detailed in columns 5-6.
Referring to claim 39, Cox et al. does not disclose the concentration of the element is at least 10 ppm. However, it would have been obvious to one of ordinary skill in the art to take the composition of Cox et al. and have the concentration of the element at any desired value including the claimed at least 10ppm, so as to yield the predictable result of ensuring the element can be detected while providing for sufficient growth and health of the plant as desired. 
Referring to claim 40, Cox et al. does not disclose the composition comprises strontium (Sr) in a ratio of 87Sr/86Sr of greater than 1.0. However, it would have been obvious to one of ordinary skill in the art to take the composition of Cox et al. and use any suitable element including the claimed strontium in a ratio of 87Sr/86Sr of greater than 1.0, so as to yield the predictable result of ensuring the element can be detected while providing for sufficient growth and health of the plant as desired.
Referring to claim 41, Cox et al. does not disclose the composition comprises neodymium (Nd) in a ratio of 143Nd/144Nd of greater than 0.5130 or less than 0.5100. However, it would have been obvious to one of ordinary skill in the art to take the composition of Cox et al. and use any suitable element including the claimed neodymium in a ratio of 143Nd/144Nd of greater than 0.5130 or less than 0.5100, so as to yield the predictable result of ensuring the element can be detected while providing for sufficient growth and health of the plant as desired.
Referring to claim 42, Cox et al. further discloses the composition is formulated as an aqueous solution or a seed treatment – see aqueous solution detailed in columns 5-6.
Referring to claim 43, Cox et al. further discloses an agriculturally acceptable carrier – see for example the carbohydrates detailed in column 5.
Referring to claim 44, Cox et al. further discloses the biological material is a cell culture – see for example column 3 lines 28-35, or a high value crop selected from the group consisting of cannabis, ginseng, a gourmet mushroom, a gourmet garlic, and a rare herb.
Referring to claim 47, Cox et al. further discloses  the agriculturally acceptable carrier is a dispersant, a surfactant, an additive – see for example the carbohydrates detailed in column 5, a thickener, an anticaking agent, a composting  formulation, a granular application, diatomaceous earth, an oil, a coloring agent, a stabilizer, a preservative, or a polymer.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to plant growth medium/media in general:
	U.S. Pat. No. 3,854,240 to Oldham et al. – shows plant growth medium
	U.S. Pat. No. 5,026,417 to Kucey – shows plant growth medium
	U.S. Pub. No. 2002/0187552 to Cheung – shows plant growth medium


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643